WALDEN, Judge.
Appellant was convicted of Grand Larceny by a jury on September 5, 1968. On October 17, 1969, appellant moved for a new trial based on an admission of perjury from the chief witness against appellant at trial. The trial court denied the motion based on lack of jurisdiction. Appellant appeals this denial.
The time limit for filing a motion for a new trial is at most 15 days, F.R.Cr. P. 1.590, 33 F.S.A. This time limit is jurisdictional and strictly enforced. The trial court has no discretion to grant the motion after the expiration of the time limit. Farrior v. State, Fla.1954, 76 So.2d 148; Long v. State, Fla.1957, 96 So.2d 897; Miller v. State, Fla.App.1961, 134 So.2d 513; Murray v. State, Fla.App.1966, 191 So.2d 292.
Since the motion in this case was made without the time limit it was proper to dismiss the motion without hearing the merits. We affirm.
This decision shall operate without prejudice to appellant to pursue relief through appropriate channels, such as F.R.Cr.P. 1.850.
Affirmed.
OWEN and MAGER, JJ., concur.